IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                  FILED
                                                                 April 15, 2008
                                No. 07-50787
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CHRISTOPHER SHANNON LAFAYELLE

                                           Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:99-CR-483-ALL


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Christopher Shannon Lafayelle appeals his sentence following his guilty
plea conviction for possessing with intent to distribute a quantity of marijuana.
He argues that the district court clearly erred in denying him a minor-role
adjustment under U.S.S.G. § 3B1.2(b). Lafayelle contends that he was a mere
courier who was substantially less culpable than other participants in the
offense.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50787

      We review the district court’s determination of a defendant’s role in the
offense for clear error. United States v. Villanueva, 408 F.3d 193, 203 n.9 (5th
Cir. 2005). To be eligible for a minor-role adjustment, a defendant “must have
been peripheral to the advancement of the illicit activity.” United States v.
Miranda, 248 F.3d 434, 447 (5th Cir. 2001). In light of Lafayelle’s actual
involvement in possessing and transporting a distributable quantity of
marijuana, the district court did not clearly err in denying an adjustment for a
minor role in the offense. See United States v. Atanda, 60 F.3d 196, 199 (5th Cir.
1995); United States v. Gallegos, 868 F.2d 711, 712-13 (5th Cir. 1989).
Accordingly, the judgment of the district court is AFFIRMED.




                                        2